     Case 1:15-md-02657-FDS Document 1482 Filed 05/07/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                                 MDL No. 1:15-md-2657-FDS
IN RE : ZOFRAN® (ONDANSETRON)
                                                 This document relates to:
PRODUCTS LIABILITY LITIGATION
                                                 All Actions


              PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                    MAY 8, 2019 STATUS CONFERENCE

 1. Filings Update

 2. State Liaison Update

        a. Brown v. GSK, Case No. 1:19-cv-10647 – Update on Plaintiffs’ Motion to Remand

 3. Phase 5 Discovery Update

        a. Expert Deposition Scheduling Issues

        b. Fluth v. GSK, Case No. 1:17-cv-10066 – Update on Plaintiff’s Motions to Compel

 4. GSK’s Group 1 Trial Selections

 5. Trial Logistics

 6. Follow-up on Expert-Related Discovery Motions
        Case 1:15-md-02657-FDS Document 1482 Filed 05/07/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                                      /s/ Jennifer Stonecipher Hill
                                                      Jennifer Stonecipher Hill
